By the Court.

Benning-, J.
delivering the opinion.
In this case, we think, that the opinion of the Court below was correct, and that opinion is so full, that it is needless, to add anything to it. Lucy, the woman withheld by the trustees, was so old as to be almost worthless. And the motive for withholding her, was manifestly one of mere humanity. Whatever her labor was worth, the defendants were able, and no doubt willing, to pay. Her retention then, could be no injury to the parties beneficially entitled to her. And if this would not contentthem, they might ask equity to compel the trustees to deliver her up. But, for the removal of the trustee, such a cause was not adequate.
Judgment affirmed.